                     IN THE UNITED STATES DISTRICT COURT
                 IN THE MIDDLE DISTRICT OF NORTH CAROLINA
                           CIVIL ACTION NO. 19-CV-410

 RONNIE LEE SANDERS,

        Plaintiff,

 v.                                               BRIEF IN SUPPORT OF MOTION
                                                           TO DISMISS
 SMITH DEBNAM NARRON DRAKE
 SAINTSING & MYERS LLP AND
 FIRST TECHNOLOGY FEDERAL
 CREDIT UNION,

        Defendants

       NOW COMES Defendant, First Technology Federal Credit Union (“First

Technology”), by and through undersigned counsel, and hereby submit this brief in

support of its motion to dismiss. For the reasons set forth below, First Technology

requests that the Court dismiss Plaintiff’s Complaint.

                NATURE OF THE MATTER BEFORE THIS COURT

       While styled as a new lawsuit, this lawsuit is a continuation of a state court lawsuit

in which Plaintiff, Ronnie Lee Sanders (“Sanders”) failed to prevail in his claims against

First Technology. Sanders’ claims fail again.

         STATEMENT OF THE FACTS AND PROCEDURAL HISTORY

       In June 2017, Sanders purchased a used 2016 Nissan Murano (the “Vehicle”)

from Vann York Chevrolet, Inc. (“Vann York”) in High Point, North Carolina. (Doc. 3

at ¶¶ 19-20). As part of the transaction, Sanders financed the purchase of the Vehicle,


                                             1




      Case 1:19-cv-00410-UA-JEP Document 15 Filed 12/20/19 Page 1 of 12
which was assigned to First Technology. (Doc. 3 at ¶ 22). As part of the transaction,

Sanders signed a Retail Installment Sales Contract (“RISC”), which, among other things,

required any disputes among the parties, which included assignee, First Technology, were

required to be decided by arbitration and, if arbitrated, waived Sanders right to be part of

a class action lawsuit.    See Answer, with Counterclaims of Defendant Ronnie Lee

Sanders in First Technology Federal Credit Union v. Ronnie Lee Sanders, Guilford

County District Court, Case Number 18-CVD-4641 (the “First Lawsuit”), at ¶ 10,

attached hereto as Exhibit “A.”

       Almost immediately after accepting delivery of the Vehicle, Sanders had

problems with the Vehicle. (Doc. 3 at ¶ 23). He alleges he informed Vann York and

First Technology about these problems. (Doc. 3 at ¶¶ 24-26). Sanders then voluntarily

returned the Vehicle back to Vann York and never made any payments. (Doc. 3 at ¶ 28).

       First Technology sent Sanders three letters noting that he was behind on paying

for the Vehicle. (Doc. 3 at ¶¶ 30, 32, and 34). One of those letters, dated September 28,

2017, entitled “Notice of Our Plan to Sell Property” informed Mr. Sanders that he could

be liable for the difference in the value of the Vehicle and his loan amount. (Doc. 3 at ¶

32 and First Lawsuit at ¶ 18). In the First Lawsuit, Sanders contended that the contents

of the “Notice of Our Pan to Sell Property” letter did not conform to statutory

requirements. See First Lawsuit at ¶¶ 22, 48-54. First Technology then sold the Vehicle.

(Doc. 3 at ¶ 33).




                                             2




      Case 1:19-cv-00410-UA-JEP Document 15 Filed 12/20/19 Page 2 of 12
       On or about April 13, 2018, co-defendant Smith, Debman, Narron, Drake,

Saintsing & Myers, LLP (“Smith Debnam”), on behalf of First Tech, filed a complaint

against Sanders for the balance owed on the Vehicle in the First Lawsuit. In response,

Sanders filed a counterclaim and sought class action status. See First Lawsuit. Sanders

alleged that First Technology had violated portions of Article 9 of the UCC and was

entitled to declaratory relief. See First Lawsuit. Sanders did not allege in his answer or

his counterclaim that he voided the RISC. See First Lawsuit. In fact, he suggested that

the RISC was valid and enforceable and his claims against First Technology were

premised on the very notion that a “security agreement” existed and First Technology, as

a “secured party” under the “security agreement,” owed duties to Sanders under Article 9

of the UCC. See First Lawsuit at ¶ 3 of the Answer & ¶¶ 10, 11, 13, 16, 17 and 48-54 of

the Counterclaim.

       On or about September 27, 2018, First Technology filed a motion to dismiss the

counterclaim, or, alternatively, to stay pending arbitration pursuant to Rules 12(b)(6) and

12(b)(1) of the North Carolina Rules of Civil Procedure. Based on Sanders’ apparent

position that the RISC was valid and enforceable, First Technology’s motion to dismiss

focused on the arbitration provision, which required that any dispute between Sanders

and First Technology be arbitrated.

       On November 27, 2018, two months after First Technology filed its motion to

dismiss, and two days before the hearing on the motion to dismiss, Sanders submitted an

affidavit in opposition to the motions to dismiss. See Defendant/Counterclaimant Ronnie


                                            3




      Case 1:19-cv-00410-UA-JEP Document 15 Filed 12/20/19 Page 3 of 12
Lee Sanders’ Affidavit in Opposition to Motion to Dismiss or, Alternatively, Motion to

Stay Pending Arbitration (“Affidavit”), attached hereto as Exhibit “B.” In the affidavit,

Sanders alleged that Vann York made several material misrepresentations concerning the

sale of the Vehicle. See id. It is worth noting there is no indication that First Technology

was involved in any way in any misrepresentations to Sanders. See id. In the affidavit,

for the first time in the litigation, Sanders also asserted that based on the alleged material

misrepresentations made by Vann York during the sale of the Vehicle, he voided any and

all contracts with Vann York or First Technology, which necessarily included the RISC,

the operable “security agreement.” See Affidavit at ¶ 22 (“[t]here is no contract between

me and Vann York or between me and First Tech[nology]”).

       Sanders’ assertion that the RISC was now void was clearly an attempt to avoid the

requirements of the arbitration provision, and its express bar on class action claims. As

First Technology was before the Court on a motion to dismiss, First Technology had no

choice but to stipulate to Sanders’ allegations for the purposes of its motion.

Accordingly, at the hearing on the motion to dismiss, First Technology argued that absent

a valid and enforceable agreement, Sanders’ claims for violations of Article 9 of the UCC

and declaratory relief could not survive as a matter of law. The Trial Court agreed. First

Technology’s argument and the Trial Court’s decision were based entirely on Sanders’

unilateral decision to submit an affidavit in which he contended the RISC was void.

       On or about January 18, 2019, Sanders appealed the Trial Court’s decision. After

briefing, the North Carolina Court of Appeals decided that, given Sanders’ decision to


                                              4




      Case 1:19-cv-00410-UA-JEP Document 15 Filed 12/20/19 Page 4 of 12
void the RISC, there was no “security agreement” and First Technology was not a

“secured party” under Article 9 of the UCC and did not have to follow any statutory

requirements. See First Technology Federal Credit Union v. Sanders, 831 S.E.2d 658

(N.C. App. 2019) (unpublished). Thus, the North Carolina Court of Appeals affirmed the

decision of the Trial Court and dismissed Sanders’ counterclaims against First

Technology. See id.

       On October 24, 2019, Sanders filed the instant lawsuit against First Technology.

(Doc. 3). Sanders asserts a federal claim against Smith Debnam. (Doc. 3 at ¶¶ 40-42).

However, Sanders only asserts a single state law claim against First Technology. (Doc. 3

at ¶¶ 43-46).

                               QUESTIONS PRESENTED

   1. Does this Court have subject matter jurisdiction over the claims against First

Technology?

   2. If subject matter jurisdiction exists, are Sanders’ claims against First Technology

barred by the doctrine of res judicata.

   3. If subject matter jurisdiction exists, and the Sanders’ claims are not barred by res

judicata, has Sanders stated a claim for which relief can be granted.

                                  LEGAL ARGUMENT

       The Court does not have subject matter jurisdiction over the claim against First

Technology. Even if the Court did have subject matter jurisdiction, Sanders’ claim

against First Technology is barred by the doctrine of res judicata. Finally, even if the


                                             5




      Case 1:19-cv-00410-UA-JEP Document 15 Filed 12/20/19 Page 5 of 12
Court had subject matter jurisdiction and Sanders’ claim was not barred by res judicata,

the undisputed facts as alleged in the Complaint fail to state a claim against First

Technology upon which relief can be granted. Accordingly, pursuant to Rules 12(b)(1)

and 12(b)(6) of the Federal Rules of Civil Procedure, Plaintiff’s claim against First

Technology must be dismissed.

   A. The Court Does Not Have Subject Matter Jurisdiction Over The Claim
      Against First Technology.

       There is no dispute that Sanders’ single claim against First Technology is a state

law claim. (Doc. 3 at ¶¶ 43-46). Further, there is no dispute that Sanders’ claim against

First Technology, even if successful, is less than $75,000. (Doc. 3 at Demand For

Judgment). Thus, there is no independent basis for this Court to have subject matter

jurisdiction over the claim asserted against First Technology. Thus, Sanders asserts that

the Court has supplemental jurisdiction, pursuant to 28 U.S.C. § 1367. (Doc. 3 at ¶ 13).

       28 U.S.C. § 1367(a) provides, “[e]xcept as provided in subsections (b) and (c) or

as expressly provided otherwise by Federal statute, in any civil action of which the

district courts have original jurisdiction, the district courts shall have supplemental

jurisdiction over all other claims that are so related to claims in the action within such

original jurisdiction that they form part of the same case or controversy under Article III

of the United States Constitution.” To determine whether a state law claim is part of the

same “case or controversy” as the federal claims, Courts look to the standard set by the

United State Supreme Court in United Mine Workers of America v. Gibbs, 383 U.S. 715



                                            6




      Case 1:19-cv-00410-UA-JEP Document 15 Filed 12/20/19 Page 6 of 12
(1966). See Axel Johnson, Inc. v. Carroll Carolina Oil Co., 145 F.3d 660, 662 (4th Cir.

1998). The Court in Gibbs stated:

              Pendent jurisdiction, in the sense of judicial power, exists
              whenever there is [a federal claim], and the relationship
              between that claim and the state claim permits the conclusion
              that the entire action before the court comprises but one
              constitutional “case.” The federal claim must have substance
              sufficient to confer subject matter jurisdiction on the
              court….The state and federal claims must derive from a
              common nucleus of operative fact. But if, considered without
              regard to their federal or state character, a plaintiff’s claims
              are such that he would ordinarily be expected to try them all
              in one judicial proceeding, then assuming substantiality of the
              federal issues, there is power in federal courts to hear the
              whole.

Gibbs, 383 U.S. at 725 (internal citations omitted and emphasis in original).

       Here, there is no relationship between the federal claim and the state law claim.

The federal claim is entirely against Smith Debnam. Whereas, the state law claim is

entirely against First Technology. If Smith Debnam were not a party to the lawsuit, no

federal claims, and thus, no supplementary jurisdiction, could be asserted. This is not a

situation where First Technology faces both federal and state law claims.           First

Technology only faces state law claims.

       Moreover, the state and federal claims do not derive from a common nucleus of

operative facts. The federal claim allegedly arises from the complaint filed by Smith

Debnam in the First Lawsuit. Whereas, the state law claim allegedly arises from three

letters that First Technology sent to Sanders.      One would not expect it would be




                                             7




      Case 1:19-cv-00410-UA-JEP Document 15 Filed 12/20/19 Page 7 of 12
necessary for Sanders to try his separate and distinct claim against Smith Debnam in the

same action with his claim against First Technology.

         Accordingly, the Court does not have supplementary jurisdiction and the claims

against First Technology must be dismissed.

   B. The Claim Against First Technology Is Barred By The Doctrine Of Res
      Judicata.

         Even if the Court has subject matter jurisdiction over the claim asserted against

First Technology, the claim is barred by the doctrine of res judicata. Under North

Carolina law, for res judicata to apply there must be three elements. First, a final

judgment on the merits in an earlier suit. Second, an identity of the causes of action in

both the earlier and the later suit. And, third, an identity of the parties or their privies in

the two suits. See Johnson v. Bank of Am., N.A., 225 N.C. App. 265, 736 S.E. 2d 648

(2013); Smith v. Bank of the Carolinas, 2012 U.S. Dist. LEXIS 146991 * 17 (M.D.N.C.

2012).

         There should be no dispute that there was a final judgment on the merits of the

First Lawsuit and that the First Lawsuit involved both Sanders and First Technology.

Accordingly, the only potential argument would relate to whether this lawsuit and the

First Lawsuit shared an identity of the causes of action. They do.

         Res judicata “not only bars ‘the relitigation of matters determined in the prior

proceeding but also all material and relevant matters within the scope of the pleadings,

which the parties, in the exercise of reasonable diligence could and should have brought

forward.’” Johnson, 225 N.C. App. 265, 736 S.E. 2d 648 quoting Holly Farm Foods,
                                              8




         Case 1:19-cv-00410-UA-JEP Document 15 Filed 12/20/19 Page 8 of 12
Inc. v. Kuykendall, 114 N.C. App. 412, 416, 442 S.E.2d 94, 97 (1994). “The defense of

res judicata may not be avoided by shifting legal theories or asserting a new or different

ground for relief.” Rodgers Builders v. McQueen, 76 N.C. App. 16, 20, 331 S.E.2d 726,

735 (1985).

       Here, Sanders asserts violations of the North Carolina Debt Collection Act based

on the actions of First Technology in some of the very same letters that were at issue in

the First Lawsuit. If, as Sanders contended in the Affidavit, the RISC was void based on

the actions of Vann York, Sanders “in the exercise of reasonable diligence could and

should have brought forward” claims related to alleged improprieties in trying to enforce

that contract, including collecting on any debt arising therefrom.

       Given that there is an identity of the causes of action, the doctrine of res judicata

bars Sanders’ claim against First Technology and that claim must be dismissed.

   C. Sanders Fails To State A Claim Upon Which Relief Can Be Granted.

       If this Court determines that it has subject matter jurisdiction over the claim

asserted against First Technology, and that claim is not barred by the doctrine of res

judicata, Sanders fails to state a claim upon which relief can be granted based on the

allegations as pled in the complaint.

       Sanders asserts that each of three letters First Technology sent to him were

fraudulent, deceptive and misleading and an unconscionable means of attempting to

collect a debt “First Tech[nology] later admitted had ceased to exist.” (Doc. 3 at ¶¶ 44-

46) (emphasis added). Sanders’ claim against First Technology is based entirely on this


                                             9




      Case 1:19-cv-00410-UA-JEP Document 15 Filed 12/20/19 Page 9 of 12
premise. As an initial point, First Technology admitted Sanders voided the RISC at a

hearing on a motion to dismiss, where all facts are construed in favor of Sanders. In

essence, First Technology conceded that if everything Sanders said was accurate, his

claims did not survive.

       Regardless, even if the contract were voided, Sanders admits it was not voided

until after the three letters at issue were sent. At the time the three letters were sent, the

contract was valid. In fact, Sanders’ own pleadings in the First Lawsuit are based on the

very idea that the contract was valid. It defies common sense and logic to suggest that

First Technology acted inappropriately in sending letters to collect on a contract that

Sanders did not declare was void until more than a year later.

       Finally, it only makes logical sense that either res judicata applies or Sanders

failed to state a claim for which relief can be granted. One of the two must be true. For

res judicata not to apply, Sanders must argue that “in the exercise of reasonable

diligence” he could not and should not “have brought forward” the claims asserted here

because the contract had not yet been voided and he did not know to assert such claims.

However, even if that were accurate, it is an implicit concession that First Technology did

not act inappropriately in sending the letters as the contract had not yet been voided when

those letters were sent and it would not have known that efforts to collect on the debt

were allegedly improper.

       Therefore, based on Sanders’ own allegations, he fails to state a claim against First

Technology for which relief can be granted.


                                             10




      Case 1:19-cv-00410-UA-JEP Document 15 Filed 12/20/19 Page 10 of 12
                                        CONCLUSION

       For the above stated reasons, First Technology respectfully request that the Court

dismiss Plaintiff’s claim against it.



       This the 20th day of December, 2019.


                                          /s/ Jeffrey B. Kuykendal
                                          Jeffrey B. Kuykendal (Bar #: 37693)
                                          McAngus, Goudelock and Courie, PLLC
                                          Post Office Box 30307
                                          Charlotte, North Carolina 28230
                                          Phone: 707-643-6303
                                          Fax: 704-643-2376
                                          jeffrey.kuykendal@mgclaw.com
                                          Counsel for First Technology Federal Credit
                                          Union




                                            11




      Case 1:19-cv-00410-UA-JEP Document 15 Filed 12/20/19 Page 11 of 12
                             CERTIFICATE OF SERVICE

       I hereby certify that on the date specified above, I electronically filed the

foregoing with the Clerk of Court using the CM/ECF system, which will send

notification of such filing upon all parties.


                                           /s/ Jeffrey B. Kuykendal
                                           Jeffrey B. Kuykendal




                                                12




     Case 1:19-cv-00410-UA-JEP Document 15 Filed 12/20/19 Page 12 of 12
